FILE COPY




       I, CATHY S. LUSK, Clerk of the Court of Appeals for the Twelfth Court of Appeals

District of the State of Texas, do hereby certify that Brad Leslie Justice, Plaintiff in the trial

court secured an extension of forty-six (46) days in which to file Appellee’s Brief in the following

numbered and entitled cause:


In the Matter of the Marriage of Brad Leslie Justice and Rebecca Arlene Justice and In the
Interest of Morgan Michelle Carolann Justice and Brandon Wade Justice, children

No. 12-13-00171-CV



       This certificate is made pursuant to Tex. Rev. Civ. State. Ann. art. 5069, 1.05 sec. 3(c)

(Vernon Supp. 1985) to assist the Clerk of the Trial Court in calculating the amount of post-

judgment interest accrued.

       WITNESS MY HAND and seal of said Court at Tyler, Texas, this 9th day of January
2015, A.D.

                                                  Respectfully yours,

                                                  CATHY S. LUSK, CLERK


                                                  By: ______________________________
                                                      Katrina McClenny, Chief Deputy Clerk